Name: Commission Regulation (EEC) No 2701/87 of 7 September 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 258/16 Official Journal of the European Communities 8 . 9. 87 COMMISSION REGULATION (EEC) No 2701/87 of 7 September 1987 fixing the amount of the subsidy on oil seeds coefficients of equivalence adapted to the new standard quality ; Whereas provisions specifying that the differential amount is calculated on the basis of the target price less 7,5 % should be adopted ; whereas the differential amounts for the 1987/88 marketing year were calculated on this basis for colza and rape seed subject to the adop ­ tion by the Commission of the Regulation laying down the provisions in question ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2323/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (I), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2594/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1 869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 0 and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2323/87 (9), as last amended by Regulation (EEC) No 2631 /87 (,0); Whereas the standard quality for sunflower seed has been changed by the Council for the 1987/88 marketing year ; whereas the coefficients of equivalence applied to the prices of sunflower seed from third countries should be adjusted accordingly and have not yet been fixed ; whereas the amount of the subsidy for sunflower seed for the 1987/88 marketing year was calculated on the basis of Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4. However, the amount of the subsidy for the 1987/88 marketing year for sunflower seed will be confirmed or replaced with effect from 8 September 1987 to take account, where appropriate, of the effects of the change in the standard quality for sunflower seed. Article 2 This Regulation shall enter into force on 8 September 1987. (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 183, 3 . 7. 1987, p. 7. 0 OJ No L 164, 24. 6 . 1985, p. 11 . 0 OJ No L 245, 29. 8 . 1987, p. 11 . 0 OJ No L 167, 25. 7. 1972, p. 9 . 0 OJ No L 176, 1 . 7. 1987, p. 30. 0 OJ No L 183, 3 . 7. 1987, p. 14. ( «) OJ No L 183, 3 . 7. 1987, p. 16. 0 OJ No L 210, 1 . 8 . 1987, p. 41 . H OJ No L 248, 1 . 9 . 1987, p. 32. (") OJ No L 266, 28 . 9 . 1983, p. 1 . (12) OJ No L 53, 1 . 3. 1986, p. 47. H OJ No L 183, 3 . 7. 1987, p. 18 . 8 . 9 . 87 No L 258/17Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)   Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,000 0,000 25,247 61,05 67,95 1 210,81 184,14 218,89 20,470 14,953 39 080 2 636,38 0,00 3 821,77 0,00 4 971,09 0,000 0,000 24,861 60,15 66,93 1 192,17 181,11 215,45 20,132 14,648 38 423 2 547,16 0,00 3 761,25 0,00 4 895,74 0,000 0,000 25,118 60,79 67,62 1 204,50 182,77 217,67 20,338 14,799 38 711 2 566,37 0,00 3 777,66 0,00 4 907,81 0,000 0,000 25,411 61,57 68,50 1 218,04 184,53 220,22 20,551 14,977 39 028 2 567,70 0,00 3 812,37 0,00 4 946,95 0,000 0,000 25,288 61,32 68,19 1 211,99 183,39 219,05 20,425 14,828 38 769 2 523,87 0,00 3 790,72 0,00 4 917,94 0,000 0,000 25,279 61,59 68,45 1 207,26 . 183,77 217,34 20,329 14,657 38 529 - 2 459,81 0,00 3 760,70 0,00 4 868,85 8 . 9. 87No L 258/18 Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 ¢ 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 2,500 2,500 27,747 67,01 74,63 1 330,98 202,83 240,78 22,548 16,593 43 072 2 957,23 385,53 4 207,31 429,31 5 400,40 2,500 2,500 27,361 66,12 73,61 1 312,34 199,80 237,34 22,211 16,289 42415 2 868,01 385,53 4 146,78 429,31 5 325,05 2,500 2,500 27,618 66,75 74,31 1 324,66 201,46 239,56 22,416 16,439 42 704 2 887,22 385,53 4 163,19 429,31 5 337,12 2,500 2,500 27,911 67,54 75,18 1 338,20 203,22 242,11 22,629 16,618 43 020 2 888,55 385,53 4 197,91 429,31 5 376,26 2,500 2,500 27,788 67,28 74,87 1 332,15 202,08 240,94 22,504 16,468 42 761 2 844,72 385,53 4 176,25 429,31 5 347,26 2,500 2,500 27,779 67,56 75,13 1 327,43 202,46 239,23 22,408 16,298 42 522 2 780,66 385,53 4 146,23 429,31 5 298,16 8 . 9 . 87 Official Journal of the European Communities No L 258/19 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 9 1st period (') 10 2nd period (') 11 3rd period (') 12 4th period (') 1 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 3,440 0,000 35,257 85,00 94,75 1 691,71 258,57 306,34 28,745 21,377 54 956 3 867,40 530,49 4 172,60 0,00 7 139,21 6 907,55 4 111,97 6 907,55 3,440 0,000 35,257 85,00 94,75 1 691,71 258,57 306,34 28,745 21,377 54 954 3 845,62 530,49 4 172,60 0,00 7 134,22 6 902,72 4 111,07 6 902,72 3,440 0,000 35,730 86,14 96,02 1 714,45 261,89 310.48 29,136 21,688 55 597 3 899,41 530.49 4 220,64 0,00 7 185,60 6 952,43 4 159,11 6 952,43 3,440 0,000 36,099 87,11 97,10 1 731,62 264,20 313,69 29,41 1 21,916 56 029 3 909,13 530,49 4 266,20 0,00 7 239,17 7 004,26 4 204,67 7 004,26 3,440 0,000 36,416 . 87,88 97,95 1 746,81 266,50 316,44 29,668 22,104 56 516 3 941,40 530,49 4 314,28 0,00 7 292,99 7 056,34 4256,38 7 056,34 (') Subject to the effect of the new standard quality on the coefficients of equivalence. (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 DM Fl Bfrs/Lfrs FF Dkr £ Irl £ Lit Dr Esc Pta 2,070690 2,334270 43,068100 6,923890 7,973710 0,777225 0,700769 1 501,41 157,53700 162,90700 139,34900 2,065580 2,330900 43,052000 6,929930 7,989250 0,778502 0,701939 1 509,90 159,28800 164,05200 140,48700 2,060310 2,327450 43,040500 6,936950 8,003190 0,780234 0,703271 1 518,15 160,89300 165,06600 141,32200 2,054770 2,324040 43,031800 6,945970 8,023620 0,781935 0,704619 1 525,94 162,52600 166,28700 142,15000 2,054770 2,324040 43,031800 6,945970 8,023620 0,781935 0,704619 1 525,94 162,52600 166,28700 142,15000 2,040580 2,307000 43,019200 6,980360 8,082920 0,788550 0,708856 1 544,34 167,57200 169,43200 144,33300